PER CURIAM.
This is an appeal by the State of Florida from the trial court's order granting Fernandez’s motion to suppress physical evidence seized from a private home. The trial court suppressed the evidence because of the unlawful search of the home. We affirm.
We disagree with the state’s argument that Fernandez has no standing to contest the search since he was not the owner or lessee of the premises searched. The record reveals that Fernandez was an invited guest in the home searched and, therefore, had a legitimate expectation of privacy. We agree with the court that his fourth amendment rights were violated by the unreasonable search of the home. This court has most recently held in State v. Suco, 502 So.2d 446 (Fla. 3d DCA 1986),
that an invited guest in a home has a reasonable expectation of privacy while physically in the home at the invitation of the home dweller. 3 W. LaFave, Search and Seizure § 11.3(b), at 553 (1978); see Rakas v. Illinois, 439 U.S. 128, 149, 99 S.Ct. 421, 433, 58 L.Ed.2d 387, 405 (1978); Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960).
The order under review is, accordingly,
AFFIRMED.